Citation Nr: 0504191	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-20 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for bursitis 
of the left hip.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel







INTRODUCTION

The veteran had active military service from November 1983 to 
November 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which continued the 10 percent 
evaluation for the veteran's bursitis of the left hip.

The Board also notes that in an October 2004 brief, the 
veteran's representative raised the issues of total 
disability rating due to individual unemployability (TDIU), 
entitlement to service connection for mood or major 
depressive disorder or post-traumatic stress disorder, and 
entitlement to service connection for lumbar degenerative 
disk disease.  These matters are referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  

The Board notes that in July 2003, the veteran requested a 
hearing before an RO hearing officer.  In October 2003, a 
hearing was scheduled for November 4, 2003.  In an October 
29, 2003 letter, the veteran requested that the November 2003 
hearing be rescheduled to February 2004.  The veteran has not 
been afforded the requested hearing and there is no 
indication that she has withdrawn her request or otherwise 
waived her right to a hearing before an RO hearing officer; 
hence, the hearing must be scheduled.

In addition, the veteran claims that her left hip causes 
constant pain and is becoming progressively worse.  She 
stated that she tends to drag her leg because of the pain.  
Further, she stated that she quit her job that required a lot 
of standing and ambulation because of her left hip condition.  
Finally, she claims that she cannot stand for long periods of 
time.

The veteran was most recently afforded a VA examination of 
her left hip in December 2003.  The veteran's representative 
has maintained that the examiner failed to adequately assess 
all pertinent functional impairment, such as functional 
impairment on repeated use, during flare-ups and due to 
incoordination, weakened movement and excess fatigability.  
Moreover, the examiner did not provide an opinion regarding 
the impact of the veteran's left hip disability on her 
ability to work.  It is averred that the examination report 
is not adequate for rating purposes.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).

In light of the above discussion, this case is REMANDED for 
the following actions, to be performed in sequential order:

1.  The RO should contact the veteran and 
obtain from her the names and addresses 
of all medical care providers, VA or non-
VA, who treated her for a left hip 
disability since October 2003.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard, in order that she 
is provided the opportunity to obtain and 
submit those records for VA review.

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and severity of 
the veteran's left hip disability.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected left hip disability.  
In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.  The 
examiner should also provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work.  The 
complete examination findings, along with 
the complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

4.  The RO should schedule the veteran 
for a hearing before an RO hearing 
officer.  The veteran should be properly 
notified of the date and time of the 
hearing.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and her 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2004) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




